cree Document #: 1 Filed: 01/27/20 Page 1 of ES OSE iIVED a.

JAN 27 20203%

THOMAS G. BRUTON
CLERK, U.S. DISTRICT COURT

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

Waolbere Glover

 

 

(Enter above the full name 1:20-cv-00592
of the plaintiff or plaintiffs in Judge John Z. Lee
this action) Magistrate Judge Gabriel A. Fuentes
PC 8
vs. Case No:

 

(To be supplied by the Clerk of this Court)

EXanerodion Prasect
Locuy 4 Loevy
Don Loe vy
DAVID B OWRS
VARA “\hompsons

(Enter above the full name ot ALL : a
defendants.in-this action. Do not ee
use _"et al.")

CHECK ONE ONLY:

X COMPLAINT UNDER THE CIVIL RIGHTS ACT, TITLE 42 SECTION 1983
U.S. Code (state, county, or municipal defendants)

COMPLAINT UNDER THE CONSTITUTION ("BIVENS" ACTION), TITLE
28 SECTION 1331 U.S. Code (federal defendants)

OTHER (cite statute, if known)

BEFORE FILLING OUT THIS COMPLAINT, PLEASE REFER TO "INSTRUCTIONS FOR
FILING." FOLLOW THESE INSTRUCTIONS CAREFULLY.

7
en eee LE ES ASE

Case: 1:20-cv-00592 Document #: 1 Filed: 01/27/20 Page 2 of 12 PagelD #:1

L Plaintiff(s):

A. Name: \INELLIE CsLOVER

B. _ List all aliases: eee

C. Prisoner identification number: OS Sa Ss 9 5

D, Place of present confinement: Ro lr NSON GG
E. Address: Bos Rax 1o0 Bobinson LC C2IYS4-

(Ifthere is more than one plaintiff, then each plaintiff must list his or her name, aliases, I.D.
number, place of confinement, and current address according to the above format on a
separate sheet of paper.)

Il. Defendant(s):
(In A below, place the full name of the first defendant in the first blank, his or her official

position in the second blank, and his or her place of employment in the third blank. Space
for two additional defendants is provided in B and C.)

A. Defendant: DON LLoeuy
tile: NV Tocneg
Place of Employment: Loey Y 4 Loev
B. Defendant: DAVID B OWENS
tite: A TTearne Y oO
Place of Employment: & xX Onere t (On Pr Oy ect d Loewy tLe t
C. Defendant: “JOVO. —\nompSon
tite: NIT} cney

 

 

Place of Employment: & XO On , Evy 4 Loe

(If you have more than three defendants, then all additional defendants must be listed
according to the above format on a separate sheet of paper.)

2 Revised 9/2007
Tl.

Case: 1:20-cv-00592 Document #: 1 Filed: 01/27/20 Page 3 of 12 PagelD #:1

List ALL lawsuits you (and your co-plaintiffs, if any) have filed in any state or federal
court in the United States:

Name of case and docket number: ADO ATRL

 

Approximate date of filing lawsuit:

 

List all plaintiffs (if you had co-plaintiffs), including any aliases:
RIDMNL

 

 

List all defendants: KRIAVIL.

 

 

 

Court in which the lawsuit was filed (if federal court, name the district; if state court,

 

 

 

 

name the county): Orc? YL
Name of judge to whom case was assigned:.__
Vone
Basic claim made:
None.

 

 

 

Disposition of this case (for example: Was the case dismissed? Was it appealed?

Is it stit-pendimg?j== Ee
ES QAoOwse _

 

 

 

Approximate date of disposition: ROKR?

IF YOU HAVE FILED MORE THAN ONE LAWSUIT, THEN YOU MUST DESCRIBE THE
ADDITIONAL LAWSUITS ON ANOTHER PIECE OF PAPER, USING THIS SAME

FORMAT. REGARDLESS OF HOW MANY CASES YOU HAVE PREVIOUSLY FILED,
YOU WILL NOT BE EXCUSED FROM FILLING OUT THIS SECTION COMPLETELY,
AND FAILURE TO DO SO MAY RESULT IN DISMISSAL OF YOUR CASE. CO-
PLAINTIFFS MUST ALSO LIST ALL CASES THEY HAVE FILED.

3 Revised 9/2007
Case: 1:20-cv-00592 Document #: 1 Filed: 01/27/20 Page 4 of 12 PagelD #:1

Statement of Claim:

State here as briefly as possible the facts of your case. Describe how each defendant is
involved, including names, dates, and places. Do not give any legal arguments or cite any
cases or statutes. If you intend to allege a number of related claims, number and set forth

each claim in a separate paragraph. (Use as much space as you need. Attach extra sheets
if necessary.)

 

OF Mr
Me Colasec that ater the TUL, Su perewe Court benied
Cslover's PLA, that they Wold no longer be able +a

% SS ec, because D to Mer :

 

 

the Law View of Laevy¢ LoevY enor about 7al4 Auq-
ati rel oF aT lh time the MHerney’

waovid jayite fsloec, to therr home's te do Persanal Uwror ik

c Knere wus o dev t of Trmdshits |

4 Revised 9/2007

 
 

Case: 1:20-cv-00592 Document #: 1 Filed: 01/27/20 Page 5 of 12 PagelD #:1

Aas + hie rosi Ss ‘ Te Due #0

 

 

 

 

 

Gow hen Yycts Po) Setta/ wer La / fig SAILS aboutus v7 oe
lou C Pri 24 Vo Su b Sty J nT Fer Te

   

 

Wis being epen (2 gorda gte his apinien.(sloure also

 

         

Pou bring tovited to SPPaK to Studz/s pt Lhe Chiversty
F : ; LQlows LELELS of
Ss, Sins : Csod Dav d OWens, Wav u

5 Revised 9/2007
 

[Weds A20;cy-POSRADQaUMHeNE Hl Biled pHETIAO Cage horUBRagsiD #:1
Aoeing Own aa LS \RRK S och Sexveliy wWIAS NOU) accepted.

3 Clover Ane AQoin YOR WS OV nion of bei 09 Missed
Prosec*

+o de benifit a the Exontebiontd Loevy 4 Loev/’s
C4 endo, and not oF the agendle oF Glovers» Crbuer
WAS Invited +o 0 Tundraiser tw Spring Field TLhkhe onarbbeet
Zolte “Won Vicket+ 4 Hotel room pod Koc Via Lhe Fem.
Celover, Shawed uP Only to usstness that legs than an
haug ovec 300, COO WIS Wo4S8ed on be hall oF jen
another Unersrty Agence to OPen VP ce leqa]) Clinic

within the Umuersit 7, Crlser, uso in Aisbeliek
Po be +he Fact thet the Exoneration Project hod
Posted on thei page (rse bs) S' te Ste Ring Funds to

0% Caused on Colovel’s, behab& oF reentry into
Society yer Not One dollo< was offered In Colovers

Le hoWE, David Bowens, Concurced With Cslover, ¢
&

re octed that he Knew Th waSa punch of one oy
that's ash he dant ao btend those type of Tonchions «

o17

Fonckionss Csloutr, an ec aloes ons Ked Sorc the assistence
OF Rrlecnesy's LI hon Worked jn TAP LAW Aim oS. ACCident

a Hemey's In VoKich Csleoer, was "WVolved (n@ Car
accident. Crlovey, nobce that he was LEiing In Acct
Manipolated to Continue to qe +o t& physica! Therapy
although nothing Hse Us6eng WIIh Coloure, ThE /enule
AHorne whom AaMe? fs unknown AS Of Nod Star te, to

PX Plain to Cslouer, that /7 weld take some dimer

Nevectheless, Colouer WIGS NRVEL ago: N Envited +o Rood more

 
 

Yo REE E PERL SBE HURRY CAB EME, WERE Hh Ke

Matters Inte his own hand 4 aiseouered that the
ON orn ‘5 WoS atta Ling to Chorge Calover, over
EPO dle I lass Foc medical recacds thet Colaver,

in Foomed Them that iF notified that records was
needed That Csloues Cou Id hove ga Hen +he records
Foc Fret. Clowes, Fired thent ¢ we gotiated! Paymerts
worth the inSvopee COmPAN pra Se and Such ations

intotioted the At vorney'$ at Lowy 4 Loewy That the

Female Par tree celocted that Coloves, would not
gb oy Luther with them, C= lovPr, D/dD not operehrad

Such Statement because Crlovey, had already F ivid
t hem don ly had the Jegal ma Hers with ThE EXonbiat 0
C0 jection (eqard +0 contant ental Fe jection t mente!
break dewors Colours, Foord it extremely aiff! t to
readapt fo Society ater being Incaccerated foe the
alu ration of Vz eos, Let i be noted that
The Exonero-tion project hi Loevy 4 Loevy/ hao
Persora| FeaSans to discontinve repersentah On,
Colores Frostrelions oF being Misused ¢ ConStont
cejechions CaySed Cslover to 4 real aot ance O.Qorn
against The Fem To David B. Owens aboot anather
c\\pet oF hich Tey vere CRPLRSeting vernin

PX neracking, Colouer texted David aS well as SPoKe

Fote toface aboot haven Kwowledge Phat Fosteick
Princess, Wa nok innocence that the Peoject
bBIKS merely representing him lb cause te Court s

made ayn Crrol Ln which they Used And Capi tilizzel

 
 

cake: 1:20-cv-00592 Document #: 1 Filed: 01/27/20 Page 8 of 12 PagelD #:1
ppl _ % + & 4
Or4 bPL6uS? Cloves wos fn Carcerated IN Tudo Phsens

With Paleick Prince 4 Ne hinselt to/d Grover Hat

he Wes not Ipnonec@ that the Court Errored during

i H's persecution, in Pact orce Mr Hinee, presented! Ais
Side oF the Conviction Colour 1S the One that
Provided the inForanotton Lo the EXontret on Prsject
n order For mir Frirce to write, Colover Convey rol
Wis to David, Awd Explain that he'll vsed this faformation
Cind attempt to qo pe public yed Chowne 7 NRw's
& Ss Chicago Ta Vestiqator's turned Ce deot Fac en
Colovers allegations MUR k's Later On OC abet
Sept MME Cslover, David B awen's Stoad %n
the lobbie of The Exonetra t's, Pre ject One orc ued
Aboot hou Cloves Felt nus treated, Glover lef4
in tev Strotion € broke tuso tehrdecd's Door Winds
e 31) n) Motrdeen Chae TL bobots Mintues late,
SOUEE, Os arcest es) LET [4 be woted that
Cs lovee Informed Ouran VWompsen ri Navid B OWES,
oFler The Cook County Sudge tord DEnV Ed
ne Post~ Conviction eviden tary Racing that the
: ould Feappea to ford & Convey the Error
NS mode & Give Ford arp ©pportontty to Cavrect
iS Mistake, howevey, Against Calovers Ae mane! ACA,
Rad Bavid cuSteay Bled a PLA tothe sz
Supreme Court and was Dewieds The Denial Came
OFter esloures arrest For breaking the Winders,
Son Loe vy, Retalioted by using a koqus /ege/

 
 

pact LO GP OSA Pe eB ed Eh OHA PIE F RISER Eta lia teal

7 at ter Colours, (nForened TO “Thomps on, that aster
they prove Colovec's innonece, Colover wi I! not

Permit Loeuy 4 Loeuy TO represent hem dure the
Civil proceduce. Tara Yhompsen, Stated F 9Lote se

» ; + bi Lan re \?4 the did
o notcare abeut the Por prscorbiven representation

Becouse Son Lapuy reosanWos not true. Clover.

Pra se Filed a petition to He Untteb
STatle S SUPREME Covufl and oa or abst

the OEQianing oF ZolB THe courl hod actepted

C slouers Petition OY) docket Case tt [/S 1 268.
Son hoev pre moborely discantive cepresentetion
Rad AS Such commbtdacts af diserimination s sod
Failure te Protect Glovers consbitotonal Rights, As WRITES
Foiled to Qloce agack personal issues Te order to continue Awe RESAA

@e Dp, ‘ _ c;jo 1} 6 .
r preving Mer Willie Glovers innenece of L>tonghul nhc ESOS en «
Case: 1:20-cv-00592 Document #: 1 Filed: 01/27/20 Page 10 of 12 PagelD #:1

V. Relief:

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite
no cases or statutes.

        

= 6

Plain EP Wile Colours seen The BEE Nt omoensatory
Daman®S AS WrreWes soriliue damaars Ta Ahe Sonar
NE TWicku mien OS Curreneg ‘SO, Sc, QO" OF all
Injuries incdicced A

 

      

 

 

VI. The plaintiff demands that the case be tried by a jury. er YES U NO

CERTIFICATION

By signing this Complaint, I certify that the facts stated in this
Complaint are true to the best of my knowledge, information and
belief. I understand that if this certification is not correct, I may be
subject to sanctions by the Court.

Signed this #4 dayof OL 2020

 

 

MZ LL.
CAV ALLL EC] A OSCORUCT ED
(Signature of plaintiff or plaintiffs)

—— iwie Gstsuec

 

(Print name)
QOS 3S 9S
(I.D. Number) Rabtasac Cc.
Ps 0.x laca
“RoebtmaSan 5c 62954

(Address)

OFFICIAL SEAL i
TERESA J BEARD
NOTARY PUBLIC - STATE OF ILLINOIS

$ MY COMMISSION EXFIRES:08/20/20  ¢

“enwnaporanrrrnoogpore()

6 Revised 9/2007

 
 

Case: 1:20-cv-00592 Document #: 1 Filed: 01/27/20 Page 11 of 12 PagelD #:1

Willie (clovte BS3S9S-
13423 E. | [So Ave
Webrason, I( 62454 18

     

RECEIVED 01/27/2020-16

1:20-cv-00592 ; ae
Judge John Z. Lee JAN 2x7 2020
Magistrate Judge Gabriel A. Fuentes oe
a CLERK, US. DISTRICT COURT

= United

PR Nive ores

MACY” VES

| ‘ ° 6

QF Dist- ict Couck é 4 S
ea eae. eae
For Domestic Use Only pesisbic ica Deox\oor N SKceek,

Okage TL bokah

\s qn sto
xO ws of
\nesten& CEES

 

 
Case: 1:20-cv-00592 Document #: 1 Filed: 01/27/20 Page 12 of 12 PagelD #:1

 

 

/
A

 

 

 

 
